By the Court :
The second course in the deed of Dalton to Wheeler commences, as we construe the deed, at the southeastern corner of the rancho, as established by the survey mentioned in the patent, and it terminates at a point in the southern boundary of the rancho, which point is distant from the said southeastern corner one-third of the length of the said southern boundary, as established by the patent, both the said southern boundary and the said second course being run in air lines.
Judgment and order affirmed.